—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered August 4, 1998, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his present argument challenging a prior conviction in the State of Connecticut as not being the equivalent of a New York felony is an issue that must be raised and explored at the trial level, where a record can be developed for appellate review (see, People v Samms, 95 NY2d 52, 57). The failure to do so renders the defendant’s present claim unpreserved for appellate review (see, People v Smith, 73 NY2d 961; People v Rodriguez, 276 AD2d 379; People v Johnson, 266 AD2d 728; People v Johnson, 242 AD2d 896; People v Salim, 222 AD2d 621), and we decline to review it in the exercise of our interest of justice jurisdiction (see, People v Cortese, 222 AD2d 448; People v DeGroat, 203 AD2d 378; People v Perez, 202 AD2d 695). Ritter, J. P., Krausman, S. Miller and Feuerstein, JJ., concur.